SHARPE, J.
In behalf of complainant numerous non-expert witnesses, including relatives, servants and other acquaintances of the late Elizabeth C. Harrison, have deposed to opinions respecting her mental condition about and before the time when she executed the deed here sought to be vacated. Most of those witnesses have in connection with their respective opinions stated as facts matters relating to Mrs. Harrison’s conduct, which *325under tlie usual rule, render such statements of opinion by non-experts competent evidence. Besides them, four physicians whose competency to testify as experts has not been questioned, and who have treated Mrs. Harrison professionally for various ailments, each express opinions as to her sanity at the time they treated her, and as to the probable existence of the same condition when the deed was made. The tendency of all this testimony for the complainant is to strongly support the theory of the bill that Mrs. Harrison, if not totally insane, had from physical disease and other causes, become mentally weak and disordered in a degree which rendered her wholly incapable of comprehending the propriety or consequences of the conveyance and which should render it void.
For the defendant, non-expert witnesses more numerous than those of the complainant, have deposed to opinions competent as evidence in connection with matters detailed as facts, to effect that Mrs. Harrison’s mind was unimpaired, that she was intelligent and capable of understanding business affairs. All agree that she was subject to occasional nervous convulsions, and some say that these attacks were accompanied with delirium and loss of speech, but they further agree in testifying that except in those spells, which were of short duration, her mental condition was normal. Several of these witnesses were daughters of Mrs. Harrison, residing with her when she made the deed. Of the remainder, some were relatives, others were her intimate associates, two were physicians who had treated Mrs. Harrison professionally, and testified as experts, without objection as to their competency, one was the pastor of her church, who had visited her frequently, and another the attorney why, by her direction, prepared this deed. If the testimony of these witnesses for the defendant be accepted as true, Mrs. Harrison had full capacity to execute the conveyance in question, and it should be held valid since the averment of undue influence is unsupported.
Thus upon the single question presented 'by the appeal, the evidence adduced on one side conflicts with that on the other side so completely that an attempt to reconcile the testimony or to discuss it here in detail would be useless.
*326Q3ie expert testimony, if taken alone, would seem to preponderate in favor of the complainant, but this inequality is, we think, set off by the consideration that in the main the testimony favoring the grantor’s sanity ■comes from witnesses who had best opportunities to observe her conduct and learn her true condition at the time she made the deed.
It is not to be overlooked that shortly before that time the complainant recognized his mother’s contractual capacity by requesting her to convey the same land to his wife, and again shortly after she made the deed, by procuring her execution of a. contract to sell other lands. Furthermore, by claiming through the last will of his mother, which is dated in 1888, the complainant impliedly repudiates some of the testimony given on his side to effect that she was demented at that date.
Conditions which are unnatural are generally improbable of existence, and upon that fact the‘law bases a presumption in favor of sanity. In view of the burden which rests upon the complainant to overcome that presumption by at least a preponderance of evidence, we think he has failed to establish his claim to relief.
Let the decree be affirmed at appellant’s cost.